Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 1 of 38




          EXHIBIT D
        Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 2 of 38




UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 ELLIOT MCGUCKEN,
                                                                Case No: 1:19-cv-09617 (KPF)
                        Plaintiff,

            v.

 NEWSWEEK LLC,

                        Defendant.


                   DEFENDANT’S REBUTTAL EXPERT DISCLOSURE

       Defendant Newsweek Digital LLC (“Defendant”) hereby identifies Lynn Oberlander as a

retained rebuttal expert. Pursuant to Fed. R. Civ. P. 26(a)(2), Defendant provides a written rebuttal

report from Ms. Oberlander, attached hereto. Ms. Oberlander’s address is 51 West 81st Street,

Suite 6A New York, NY 10024.

       Defendant reserves the right to supplement this disclosure, and to name additional

responsive or rebuttal witnesses as necessary.

Dated: New York, New York                             COWAN, DeBAETS, ABRAHAMS &
       April 15, 2021                                 SHEPPARD LLP

                                                      By:       /s/ Nancy E. Wolff
                                                            Nancy E. Wolff
                                                            Sara Gates
                                                            41 Madison Avenue, 38th Floor
                                                            New York, New York 10010
                                                            Tel.: (212) 974-7474
                                                            Fax: (212) 974-8474
                                                            nwolff@cdas.com
                                                            sgates@cdas.com
                                                  Attorneys for Defendant Newsweek Digital LLC




                                                 1
       Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 3 of 38




                                CERTIFICATE OF SERVICE

       I, Sara Gates, hereby certify that on April 15, 2021, a copy of the foregoing Rebuttal Expert

Disclosure was served by email on the following:

                                   Scott Alan Burroughs, Esq.
                                     Laura M. Zaharia, Esq.
                                  DONIGER / BURROUGHS
                                 231 Norman Avenue, Suite 413
                                   Brooklyn, New York 11222
                                   scott@donigerlawfirm.com
                                 lzaharia@donigerlawfirm.com

                             Attorneys for Plaintiff Elliot McGucken

                                                                   /s/ Sara Gates
                                                                     Sara Gates




                                                2
    Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 4 of 38

                                                                                        1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

ELLIOT MCGUCKEN,
                                                         Case No: 1:19-cv-09617 (KPF)
                Plaintiff,

       v.

NEWSWEEK LLC,

                 Defendant.


            REBUTTAL EXPERT REPORT OF LYNN OBERLANDER


                              Submitted April 15, 2021
        Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 5 of 38

                                                                                                 2

                               PRELIMINARY STATEMENT

       I have been retained by Newsweek Digital LLC (“Newsweek”) related to a copyright

infringement lawsuit filed by Elliot McGucken (“McGucken”) to provide expert testimony as set

forth below. On April 1, 2021, McGucken’s expert Thomas Maddrey (“Maddrey”) submitted his

“Expert Report of Thomas Maddrey” (“Maddrey Report”). Newsweek requested that I rebut the

Maddrey Report and respond to certain opinions proffered by Maddrey. This Rebuttal Report

(“Report”) has been prepared in connection with the above-referenced matter. If called upon as a

witness in this matter, I could and would provide the following testimony.

I.     QUALIFICATIONS

       I am a long-standing expert in media law, having served as in-house counsel for leading

media companies since 1996. In that capacity, I have worked extensively with digital newsrooms,

journalists, and photographers in evaluating the legal risks of publication. I have drafted and

developed newsroom policies involving, among other things, copyright, photo licensing, and fair

use. I have taught and lectured extensively on news-gathering standards and copyright and fair

use.   Over my career, I have trained hundreds, if not thousands, of journalists (including

photographers and other visual journalists) in legal issues and newsroom standards, and I regularly

advise on the use of photographs in news reporting. I am a frequent speaker, have appeared on

numerous panels, and have published on media law issues throughout my career. I have also

drafted, reviewed, and negotiated hundreds of licenses for third-party material, including

photographs. I am very familiar with digital newsroom best practices involving embedded links

to social media websites, including Instagram.

       I currently have my own legal practice, focusing exclusively on media law, though I will

become Of Counsel to the law firm Ballard Spahr LLP as of May 3, 2021. Most recently, I served
       Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 6 of 38

                                                                                                 3


as Senior Vice President and Associate General Counsel, Media Law, for Univision

Communications, Inc., the nation’s leading Spanish-language media company. From 2017 to

2020, I was the Executive Vice President and General Counsel for Gizmodo Media Group, LLC,

one of the nation’s largest digital media companies. Its brands included Gizmodo, Deadspin,

Jezebel, Jalopnik, Kotaku, Splinter, Life Hacker, The Root, The Onion, and AV Club. Prior to that,

I was the General Counsel, Media Services, for First Look Media Works, a 501(c)(3) publisher of

The Intercept and Field of Vision, a documentary unit, from 2014 to 2017. For eight years, from

2006 to 2014, I served as the general counsel of The New Yorker, and I held in-house positions at

Forbes and NBC from 1996 to 2006. I have written on a variety of media law topics for

newyorker.com. My list of publications is included with my resume, which are both attached as

Appendix A.

       In addition, for over 20 years I have taught graduate courses in both Media Law and Media

Ethics at the New School in New York. I am the former Chair of the Media Law Resource Center

and the former Chair of the New York State Bar Association’s (“NYSBA”) Committee on Media

Law. I also serve as a member of the NYSBA Task Force on Free Expression in the Digital Age.

I am the recipient of the 2018 National Press Photographers Association’s Kenneth P. McLaughlin

Award of Merit for outstanding service in the interest of visual journalism. I also served as an

External Advisor, MacArthur Foundation Journalism and Media Program for the 2017–2018 term.

II.    COMPENSATION

       I am being compensated at the rate of $450 per hour to prepare this Report and my

compensation does not depend on the outcome of the case or the position I take.

III.   MATERIALS CONSIDERED

       In preparing this Report, I reviewed and considered the materials listed in Appendix B.
        Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 7 of 38

                                                                                                 4

IV.    BACKGROUND

       It is my understanding that this dispute arises over the use of an Instagram post embedded

in an article on Newsweek.com. The plaintiff, Elliot McGucken, is a fine art photographer, who

often captures landscape photography in national parks. In early March 2019, while shooting in

Death Valley National Park, McGucken captured a rare natural phenomenon when a ten-mile-long

lake formed. McGucken took hundreds of photographs of the ephemeral lake over the course of

two days, and uploaded many of the images to his website, his Flickr account, and his public social

media accounts, including Facebook and Instagram, to share his fine art photography. Several

news websites, as well as many arts and science-focused blogs, reached out to McGucken to

request permission to use his images in stories about the lake. McGucken permitted many of the

websites, including SFGate, Smithsonian Magazine, AccuWeather, Live Science, PetaPixel, or

Atlas Obscura, to select any of the images that they wanted to use and download the images from

his website or Facebook in order to feature them in the articles (presumably by uploading the

images to their content management systems, or CMS).

       A writer for Newsweek also reached out to McGucken over Instagram to seek permission

to upload the image that McGucken had posted to Instagram on Newsweek’s website. McGucken

never responded to the Newsweek writer. Newsweek still reported on the lake and McGucken’s

experience capturing the rare event in an article posted on March 14, 2019 (the “Article”). After

evaluating the newsworthiness and context of the use, Newsweek embedded McGucken’s

Instagram post in the Article, using Instagram’s API, pursuant to Instagram’s terms of use,

Newsweek policy, and industry standard.        A copy of the Article including the embed of
       Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 8 of 38

                                                                                                  5


McGucken’s Instagram post is attached as Appendix C. Seven months later, without any notice,

McGucken filed suit against Newsweek for copyright infringement.

       Notably, McGucken has made the original high-resolution images available on his website

and, as evident from his website, permits anyone to freely embed a slideshow of the photos on any

website by copying the HTML embed code.1

V.     REBUTTAL TO THE MADDREY REPORT

       This matter presents interrelated questions of photographic industry standards, licensing,

and social media, along with general copyright questions, as Maddrey states, but it also presents

issues of digital newsroom industry standards and practices. Based upon my review of the

materials provided to me, and my experience, it is my opinion that Newsweek’s actions in

reporting on McGucken’s social media post and embedding the post, in context, were fully

compliant with industry practices and standards and do not represent an unauthorized use of

McGucken’s work.

       A.     The Maddrey Report Does Not Consider Industry Standards for Media

              1.      Licensing of Images Is Preferred as it
                      Provides Control to Digital Media Companies

       The practice of reputable digital media websites is to seek to license materials that will be

uploaded into a website’s CMS, as set forth in Newsweek’s photo use policy.2 These licenses can

be obtained through third-party photography websites, such as Getty Images or AP, or from stock



1
  See NEWS000228–82; see also Death Valley National Park, Elliot McGucken Fine Art
Photography, https://www.emcgucken.com/Death-Valley-National-Park/ (last visited April 15,
2021); N-Photo Magazine Cover, Elliot McGucken Photography & Fine Art,
https://www.mcguckenart.com/N-Photo-Magazine-Cover/ (last visited April 15, 2021).
2
  See NEWS000104–05 (Newsweek’s operative photo policy in March 2019); see also
NEWS000103–04 (Feb. 11, 2019 email with NEWS000104–05 as an attachment); Deposition
Transcript of Diane Rice (“Rice Tr.”) at 77:3–8, 85:25–86:4.
         Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 9 of 38

                                                                                                  6


houses. Licenses can also be sought directly from the photographer, as the author of the Article

appears to have done in this case. If material, including photographs, is licensed and uploaded to

a media company’s server, the material can generally be used to illustrate news reports, and can

also be used apart from the context in which the content might otherwise appear in a social media

post. For example, had McGucken expressly licensed his photograph to Newsweek, Newsweek

would have been able to show it in high resolution and as a tight crop (i.e., without the Instagram

frame, comments, hashtags, or other indicia), and could also have used the photograph in a

thumbnail image in its own social media posts promoting its content. Newsweek’s photo use

policy, like the photo policies and best practices of other digital media companies, reflects that a

license or other form of express or implied permission is generally required to upload photographs

to Newsweek’s CMS, and that hosting images without such express or implied permission raises

the risk of a claim of copyright infringement (though there remain statutory and other defenses

such as fair use, implied license, handouts, etc.).3

        Embedding of posts through the use of the HTML code provided by the social media

platform—whether from Instagram, Facebook, or Twitter—is generally disfavored by editors

because it removes their control over the published article. The original author or creator of the

post retains total control over the content and can remove or change the post at any point,

potentially wreaking havoc on the article.4 The social media platform can also remove the post

without warning. Digital media editors prefer not to have their news reports marred by gaps where

content has been removed. Moreover, comments can be added to the source post that could appear



3
    See NEWS000104–05.
4
  See, e.g., Rice Tr. at 63:6–19 (describing instance in which someone requested that Newsweek
remove a video embed, and before Newsweek could remove it, the person disabled it through the
social media platform).
       Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 10 of 38

                                                                                                   7


through the embed, and digital media editors would be unable to screen or remove them, even if

they are inflammatory. In contrast, as noted above, uploading a photograph or another piece of

content directly to the media company’s CMS or server permits the digital media website to have

control over the way the article appears to its readers. This lack of control also differentiates the

use of an embed from the use of a licensed work.

       But, in any event, there is a crucial distinction to be made in this case. Embedding of social

media posts is not a substitute for licensing images and embedding posts in context was not

considered to be a copyright infringement at the time the Article was posted in March 2019.

               2.      Digital Media Companies and Photographers Generally
                       Understood That the Ability to Share and Embed Posts
                       Was Not an Infringement of Copyright in March 2019

       Posts on social media often make news and are the subject of reporting. Indeed, what

citizen journalists and others post to their social media feeds is widely circulated and discussed.

As we have recently seen with former President Trump’s tweets, social media posts themselves

are often central to discussions of public importance.5 These social media posts that drive news

reporting frequently contain photographs, though they may also contain other media, text, or video.

The ability to share the underlying social media post through an embedded link provides

tremendous value to the ultimate reader, as they can interact with the material even as they read

about it. But it also leaves the original poster of the material (and the intermediary platform) in




5
  See, e.g., Dareh Gregorian, AG Barr Says Trump Tweets ‘Make It Impossible for Me to Do My
Job,’ NBC News (Feb. 13, 2020), https://www.nbcnews.com/politics/donald-trump/ag-barr-says-
trump-tweets-make-it-impossible-me-do-n1136726; Daniel Politi, Trump Tweets Invite to Kim
Jong Un to “Shake His Hand and Say Hello” at Demilitarized Zone, Slate (June 29, 2019),
https://slate.com/news-and-politics/2019/06/trump-tweets-invite-kim-jong-un-meet-
demilitarized-zone.html; Aaron Blake, 8 Trump Tweets That Did Real Damage, Wash. Post (Jan.
13, 2018), https://www.washingtonpost.com/news/the-fix/wp/2018/01/12/8-trump-tweets-that-
actually-did-some-damage/.
         Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 11 of 38

                                                                                                    8


control of the experience, as they can draw people to their feeds, monetize the views, and remove

or disable the post.

         At the time that the Article was posted in March 2019, it was standard industry practice to

use embeds of social media posts in news reports about the posts themselves. Social media

platforms such as Instagram provided an application programming interface, or API, to allow for

easy embedding of user posts in third-party materials, and each platform’s terms of use generally

made clear that material could be shared by embedding. In some cases, the platforms’ terms of

use went even further and explicitly stated that the user was granting the platform non-exclusive

and sub-licensable licensing rights.6 Discussion on the Internet from around that time period

shows that the common understanding was that enabling the embedding API permitted third parties

to embed creator’s content without the need for the creator’s explicit approval.7

         Indeed, the availability of Instagram’s API led many to believe that there was permission

from the creator to embed posts—even those that included photos. The API is simple to use: a

third-party user need only click the embed feature on a particular public Instagram post, copy the




6
    See, e.g., NEWS000163–71 (Instagram’s terms of use in effect in February 2019).
7
  See, e.g., Kenny Novak, Is It Legal to Embed YouTube Videos in a Blog Post?, Blogpros (Dec.
6, 2018), https://blogpros.com/blog/2018/12/legal-embed-youtube-blog (“In other words, as long
as YouTube’s terms permit it, any YouTube user can embed your content without needing to ask
your permission, because you already GAVE them permission simply by uploading your content
to YouTube. Or, to turn it around as the person doing the embedding: if the content is publicly
available on YouTube, and if the embed feature is enabled on the video, it’s 100% acceptable to
embed the video in your content, so long as your use of it complies with the full terms of service.”);
Linking to Copyrighted Materials, Digital Media Law Project, https://www.dmlp.org/legal-
guide/linking-copyrighted-materials (last updated 2014) (“[E]mbedding media in your online
work should not expose you to legal liability. . . .”); see also Timothy B. Lee, Instagram Just
Threw Users of Its Embedding API Under the Bus, Ars Technica (June 4, 2020),
https://arstechnica.com/tech-policy/2020/06/instagram-just-threw-users-of-its-embedding-api-
under-the-bus/ (“Until now, people have generally felt free to embed Instagram posts on their own
sites without worrying about copyright concerns.”).
       Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 12 of 38

                                                                                                    9


HTML code, and paste it into the back end of a website or CMS that processes the HTML code.8

The post, including the photo, remained on Instagram’s server and was not transferred to the media

company’s CMS or its server. The API does not permit the embedder to tightly frame or crop the

image in any way—the entire post is shown in the context which the user intended. Further, if the

user did not want their photo embedded or shared, they could either select the “private” account

option or could explicitly indicate in their post any limitations on use. For example, as some

photographers do, they could include “contact me for licensing” or other limitations. The

username of the poster is prominently included in the embedded post, and the link in an embed is

live: that is, clicking on it will bring the reader directly to the photographer’s Instagram account.

       Maddrey suggests that the choice between a public or private account on Instagram’s

platform “is a false choice and bad policy” (Maddrey Report at 8), but it is neither, as

photographers understand the benefits—and costs—of using Instagram as a platform.9 Instagram

is, as Maddrey writes, a “critical outlet for the professional photographer” (id. at 7). But crucial

to the services that Instagram offers is the ability to share and to embed those images. Distributing

images via embedded links brings the viewer back to the source page or social media account of

the photographer. Any promotional or monetary benefit that comes from visiting the source feeds

accrue to the photographer and not to the embedding party. Professional photographers understand




8
  See, e.g., NEWS000152 (Instagram post), NEWS000150 (list of settings including embed
feature), NEWS00148 (embed code, requiring user to agree to Instagram’s terms of use of its API);
see also NEWS000099 (“[W]e’re excited to introduce web embedding for Instagram content and
bring you an easy way to add Instagram photos and videos to the stories you want to tell.”);
NEWS000157–62 (Instagram’s terms of use for its API), NEWS000153–56 (Instagram’s
embedding instructions).
9
 Photographers who do not like the public/private choice are free to lobby Instagram to change its
API.
         Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 13 of 38

                                                                                                10


the difference between public and private settings on the feeds and they generally set the uses to

“public” so that they can receive access to the widest audience for their work.

         Maddrey also suggests that Instagram’s mid-2020 announcement that the embed function

did not grant a sublicense to end users indicates that embedded posts containing photographs are

now infringing. But even the headlines of the news articles about Instagram’s policy change,

which the Maddrey Report cites (at n.16), present more support for the conclusion that when the

Newsweek Article was posted, in March 2019, industry practice was to embed social media posts

without considering them to be infringements of copyright.

                3.     The “Server Test” and the Legal Underpinnings of Embedding

         Digital media companies (and technology companies alike) have long relied on the “server

test” set out by the U.S. Court of Appeals for the Ninth Circuit in Perfect 10, Inc. v. Amazon.com,

Inc., 508 F.3d 1146, 1159 (9th Cir. 2007). As embedded images were not posted on digital media

companies’ servers, there was no reason to believe that the use of embeds constituted an

infringement of copyright. Though Judge Forrest’s February 2018 decision in Goldman v.

Breitbart News Network, LLC was quite troubling to media companies,10 it did not conclusively

change the law or industry practice. Notably, Judge Forrest only denied the defendants’ motion

for partial summary judgment and explicitly left open other defenses, such “a very serious and

strong fair use defense, a defense under the Digital Millennium Copyright Act, and limitations on

damages from innocent infringement.”11 The defendants immediately sought to appeal the


10
  See, e.g., Brian Feldman, How a Photo of Tom Brady Could Change the Way That You See the
Internet, N.Y. Mag. (Feb. 16, 2018), https://nymag.com/intelligencer/2018/02/court-rules-that-
embedding-tweets-could-violate-copyright.html; Eriq Gardner, Judge Rules News Publishers
Violated Copyright by Embedding Tweets of Tom Brady Photo, Hollywood Reporter (Feb. 15,
2018),         https://www.hollywoodreporter.com/thr-esq/judge-rules-news-publishers-violated-
copyright-by-embedding-tweets-tom-brady-photo-1085342.
11
     Goldman v. Breitbart News Network, LLC, 302 F. Supp. 3d 585, 596 (S.D.N.Y. 2018).
       Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 14 of 38

                                                                                                  11


decision, and a coalition of entities in the media and technology space sought leave to file an

amicus brief to opine on the implications of the decision. The U.S. Court of Appeals for the Second

Circuit declined to hear the interlocutory appeal, and the case was ultimately settled by the parties

before the Court could fully and finally resolve the matter. Judge Forrest’s opinion remains non-

binding on other judges in the District.

       While it did not change the law, the Breitbart decision served to remind editors to be sure

to seriously consider why the material needs to be embedded, such as what makes the content

newsworthy and relevant to the context of the story, which is precisely what the Newsweek editors

considered when embedding McGucken’s post.12 As that was already a best practice among media

companies, the Breitbart decision did not significantly change the industry standard. Where the

news being reported is about the social media posts themselves, a website’s reporters or editors

may choose to embed the social media posts directly into their stories using the social media

website’s API. Embedding permits discussion of those newsworthy posts, in a timely fashion, in

furtherance of the foundational purposes of copyright to promote the progress of science and useful

arts. Writing about the post and showing the post in context as an embed is therefore generally

considered permissible in digital media newsrooms and remains a widespread practice.13


12
  See Deposition Transcript of James Etherington-Smith (“Etherington-Smith Tr.”) at 65:12–14,
65:21–23, 66:4–6; 113:7, 113:12, 113:19–20, 114:8–10, 121:13–16.
13
   See, e.g., Hilary Hanson, ‘Haunted Victorian Child’ Dog Wins Hearts Via Hysterically Honest
Adoption Post, HuffPost (Apr. 10, 2021), https://www.huffpost.com/entry/prancer-dog-
chihuahua-victorian-child_n_6071bfe1c5b6c795e15421e5; Isobel Asher Hamilton, Elon Musk’s
Brain-Chip Company, Neuralink, Released a Video of a Monkey Playing Video Games with Its
Mind, Business Insider (Apr. 9, 2021), https://www.businessinsider.com/elon-musk-neuralink-
video-monkey-games-pong-brain-chip-2021-4; Francesca Gariano, Cher Apologizes After Being
Criticized     for    Tweet     About     George     Floyd,   Today      (Apr.    4,    2021),
https://www.today.com/popculture/cher-apologizes-after-being-criticized-george-floyd-tweet-
t213941; Martin Belam, US Military Account’s Gibberish Tweet Prompts Viral Mystery, Guardian,
(Mar. 30, 2021), https://www.theguardian.com/media/2021/mar/30/us-military-account-
gibberish-tweet-viral-mystery; Terry Carter Jr., A Woman Called Out Madonna For
           Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 15 of 38

                                                                                                  12

           B.    The Maddrey Report Does Not Support a Finding
                 That Newsweek Did Not Follow Industry Standards

                 1.     Newsweek Followed Media Industry Standards

           McGucken’s post was embedded in the Newsweek Article because it was the subject of

the Article, or at least a part of it.14 The Article provided the context and commentary for the

embedded post. In this case, the Article was about the ephemeral lake that formed in the desert

and described the experience of the photographer who had visited the area and captured photos of

the phenomenon. The Article noted that the photographer had “captured the Salt Creek spectacle

and shared several snaps on Instagram this week.”15 The Newsweek Article used McGucken’s

own words to express what it was like to be physically present, and then quoted McGucken

commenting upon his own fine art photography and what it brought to the depiction. The embed

of his Instagram post provided an example of what McGucken was referring to when he said,

“Nature presents this ephemeral beauty, and I think a lot of what photography is about is then

searching for it and then capturing it.”16 The source article for this quote (the SFGate article) was

also directly referenced in the Newsweek Article, and the Instagram post, embedded between

McGucken’s comments, stated plainly “View More on Instagram” and provided any interested




Photoshopping Herself Onto Her Body And It’s Going Viral, BuzzFeed (Mar. 25, 2021),
https://www.buzzfeed.com/terrycarter/madonna-photoshopped-face-body-tiktok.
14
  See Etherington-Smith Tr. at 113:7 (“It’s an image of that moment.”), 113:12 (“It is part of the
news event.”); see also Etherington-Smith Tr. at 65:21–23 (“If the Instagram image is sort of part
of the story in some way, we’ll probably want to include it.”).
15
     NEWS000081–83.
16
     Id.
         Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 16 of 38

                                                                                                   13


viewer with a direct window to McGucken’s Instagram feed to see more of his photos of the

phenomenon along with his other photography.

         The use in court cases of PDFs of websites as exhibits is somewhat deceptive, as the PDFs

lack the interoperability of the digital media as it exists. In an embedded link, while the reader can

view the post within the context of the article, the reader can also easily click on the embed and be

brought directly to the poster’s social media feed. In this case, had Newsweek.com’s readers

clicked on the embed of McGucken’s Instagram post, they would have been brought to his

Instagram feed, where they could see all of his other Death Valley photos, along with anything

else he had posted. As McGucken noted during his deposition, he posted his photos on Instagram

to share them and to build his fine art brand.17 Newsweek’s embedding of his post in the Article

did just that, potentially sharing his Instagram feed with many new viewers.

         Maddrey’s attempts to intimate that Newsweek did not follow industry standard practices,

but other publications did, are unpersuasive. Maddrey argues that SFGate and other publications

“properly licensed the work for publication” and that Newsweek “took for free what other

publications had to negotiate for” (Maddrey Report at 9), but it is undisputed that McGucken did

not receive any monetary compensation or payment from SFGate or most of the media outlets that

used his photographs of the lake in Death Valley.18 McGucken testified that he instead received

promotional benefits and credit, and that the uses were good for his fine art brand.19 However,

McGucken received the very same benefits—if not more—from Newsweek’s inclusion of his

embedded Instagram post because the embed provided readers with a window into his Instagram



17
     McGucken Tr. at 56:3–21.
18
   See, e.g., McGucken Tr. at 99:3–5 (SFGate), 108:2–4 (Smithsonian Magazine), 112:2–4
(AccuWeather), 123:11–13 (Live Science), 131:19–20 (PetaPixel), 137:3–5 (Atlas Obscura).
19
     See McGucken Tr. at 99:6–11; 108:9–15, 112:11–13, 123:14–24, 130:14–16, 137:6–10.
         Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 17 of 38

                                                                                                  14


feed and allowed readers to view McGucken’s profile with the click of a button. Maddrey further

makes the point that SFGate was not an “outlier” because it followed “standard industry practice

of reaching out to a creator before featuring their work” (Maddrey Report at 9). But Maddrey’s

use of the term “featuring” here is ambiguous. Newsweek did, in fact, reach out to McGucken to

seek his permission to host his work on Newsweek’s server. McGucken did not refuse to license

the image to Newsweek, but rather never responded to Newsweek’s reasonable inquiry one way

or the other, until he brought the instant lawsuit seven months later.

                 2.     Maddrey Misstates Newsweek’s Photo Use Policy

          Maddrey’s assertion that Newsweek did not follow industry standards by not following its

own photo policy is also unpersuasive. Concerningly, the Maddrey Report not only relies upon a

policy that was inoperative at the time in March 2019, but completely misrepresents Newsweek’s

photo use policy. Maddrey describes Newsweek’s policy as “do not use photos from social media

unless you have express permission from the image creator” (Maddrey Report at 12), but the single

section of the policy cited actually differentiates hosted photographs from embedded ones. It

provides: “Do not use photos from ‘free stock sites’, screen grabs from video or social media,

unless you have express permission from the image creator.”20 As Diane Rice, Newsweek’s

directory of photography, who wrote Newsweek’s photo policies, indicated during her deposition,

a “screen grab” is a physical image, not an embedded use;21 rather, it requires capturing and locally

saving on one’s computer a screenshot of the image in a tight frame, and then uploading it to the

CMS. Both of Newsweek’s Rule 30(b)(6) witnesses, Ms. Rice and James Etherington-Smith,

managing editor for Newsweek’s London bureau, testified that Newsweek does not have a written



20
     NEWS000001–02 (emphasis added).
21
     See Rice Tr. at 87:18–23, 88:19–20.
         Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 18 of 38

                                                                                                 15


embedding policy, and that Newsweek’s photo use policy only concerned hosted images uploaded

to Newsweek’s CMS.22

          Moreover, the policy quoted in the Maddrey Report was not the operative policy in place

at the time the Article was posted in March 2019, though the principles are largely the same. The

policy in effect at the time had a slightly different construction, and also confirmed that Newsweek

was aware that hosting images (as opposed to embedding) from social media might raise copyright

questions.23 It stated, in relevant part:




Maddrey argues that the distinction between hosted photos and use of embedded links is not

present in Newsweek’s policy (Maddrey Report at 12), but the language of the operative policy

written by Ms. Rice refers to images that are “publish[ed].”24 As Ms. Rice testified, her definition

of “publish” is “hosted within our CMS.”25 The absence of a direct discussion of embedded links

in Newsweek’s operative photo use policy is further proof that Newsweek—consistent with

industry practice—did not consider embedding to be the same as hosting or uploading a photo to

its CMS.



22
     Rice. Tr. at 78:16–24, 85:25–86:12; Etherington-Smith Tr. at 58:7–59:8.
23
  See NEWS000104–05 (attached to email from Rice dated Feb. 11, 2019, NEWS000102–03);
see also Rice Tr. at 103:20–104:8 (confirming NEWS000104–05 is an earlier iteration of the
policy).
24
     NEWS000104–05.
25
     See Rice Tr. at 85:7–9.
        Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 19 of 38

                                                                                                  16

               3.      Maddrey Failed to Consider Other Indicia That Suggested
                       McGucken Would Approve the Use of the Embedded Post

        If the artist or photographer cannot be reached or does not respond to an inquiry from a

journalist in a timely fashion, many publications will look to other indicia to see if the creator is

likely to object to the publication’s embed of a post. These indicia may include whether other

media has used the work; language or options on the creator’s websites; whether the photo is

available for license on a third-party website; and whether the websites where the photo is posted

contain any restrictions on use (such as Creative Commons license terms).

        In this case, all of the other indicia suggests that McGucken would have welcomed

Newsweek’s embedding of the post. He had been interviewed by SFGate about the photographs

and provided 30 of the images for a slideshow.26 Numerous other websites had also used the

images at the time that Newsweek embedded the image.27 McGucken posted his photos widely—

across his website, Flickr, and social media accounts—but did not impose any limits on reuse or

language indicating that people should contact him to license.28 His primary websites provide for

licenses for fine art prints of his work at various sizes, but offer no mechanism to license a photo

for news or editorial uses.29


26
     See MCGUCKEN000003–7.
27
   See, e.g., MCGUCKEN000050–53 (Smithsonian Magazine), NEWS000218–22 (The
Independent), NEWS000223–24 (Los Angeles Times), NEWS000225–27 (Live Science),
NEWS000299–302 (ScienceAlert).
28
  See McGucken Tr. at 79:4–8 (stating that he posted the image on “Facebook, and Instagram,
and probably Flickr”), 89:11–14 (stating in response to the question of whether he placed any
requirements on restrictions on the use of his photo, “It has my name on it, beside it.”), 90:20–
91:25 (stating that he posted high-resolution versions and multi-shot panorama images on his
website); see also MCGUCKEN000002 (Facebook post), NEWS000152 (Instagram post),
NEWS000205–07 (Facebook album).
29
     See McGucken Tr. at 37:6–19; Elliot McGucken Fine Art Photography,
https://www.emcgucken.com (last visited April 15, 2021); Elliot McGucken Photography & Fine
Art, https://www.mcgucken.com/ (last visited April 15, 2021).
         Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 20 of 38

                                                                                                    17


         Perhaps most important, all three of McGucken’s websites offer visitors the option of

embedding slideshows of his high-resolution images, including the Death Valley images that are

the subject of this lawsuit.30 Notably, the websites do not require users to ask permission before

embedding the links, nor do they limit the sharing to a particular type of website; anyone can freely

copy and paste the embed code to show a slideshow of McGucken’s photos on their website.31

McGucken had other ways of limiting the use of his photos through embeds, had he wanted to do

so. He could have added a comment to the post to indicate how to license the image or set forth a

requirement that others not embed the image without contacting him. But not only did he not do

this, he actively encouraged sharing his photos through embedding.

         In cases where the digital media company has not received explicit permission to use a

photograph or other content in an embedded post, it is also general industry practice to respect the

wishes of the creator of the social media post if they later seek to have it removed. In most cases,

the websites will remove the post or the embed and/or seek to retroactively license the work for a

reasonable fee or other consideration. This is Newsweek’s policy as well, as both Mr. Etherington-

Smith and Ms. Rice testified.32 But McGucken did not give Newsweek the opportunity to do so,

choosing to sue over the use of the embedded post before reaching out in any way to Newsweek.




30
   See NEWS000228–82; see also Death Valley National Park, Elliot McGucken Fine Art
Photography, https://www.emcgucken.com/Death-Valley-National-Park/ (last visited April 15,
2021); N-Photo Magazine Cover, Elliot McGucken Photography & Fine Art,
https://www.mcguckenart.com/N-Photo-Magazine-Cover/ (last visited April 15, 2021).
31
     See, e.g., NEWS000228–82 (walking through the embed process from McGucken’s website).
32
  See Etherington-Smith Tr. at 66:24–67:2 (“So if we have contacted the person who posted the
image, and they for some reason said, you know, please don’t use the image, we’ll respect that and
don’t use it.”); Rice Tr. at 122:19–21 (“If a photographer declines or tells us explicitly they don’t
want us to use their content, we are unlikely to use it.”); see also Rice Tr. at 59:2–7, 60:1–4, 60:12–
15, 62:1–6, 63:6–19 (describing removal of content and policies).
       Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 21 of 38

                                                                                                18


This game of “gotcha” does nothing more than drive up the costs to all involved, including the

photographer and the media company.

       C.      Newsweek’s Embed of McGucken’s Post
               Shows an Attempt to Meet the Fair Use Test

     If, contrary to industry practice and understanding at the time, this use of the embedded post

is found to be an infringement of McGucken’s copyright, there is a strong fair use defense here

under the four-factor test.33 Although fair use is generally for the court to decide, as Maddrey

expresses his opinion on several of the factors, I will respond in kind.

       The first factor—the purpose and character of the use—weighs strongly in favor of fair

use. The embedded post was used for news reporting and comment, which are both expressly

permitted fair uses under the Copyright Act. See 17 U.S.C. § 107; Andy Warhol Found. for the

Visual Arts, Inc. v. Goldsmith, No. 19-cv-2420, 2021 WL 1148826, at *4 (2d Cir. Mar. 26, 2021)

(“Paradigmatic examples of transformative uses are those Congress itself enumerated in the

preamble to § 107: ‘criticism, comment, news reporting, teaching ..., scholarship, or research.’”).

The article as a whole was about the seemingly miraculous appearance of a ten-mile-long lake in

a desert, and several paragraphs were devoted to McGucken’s experience photographing the event.

In this vein, the photographer himself commented on the experience of capturing the event and

what he was trying to accomplish in his photographs. Newsweek’s article made clear that

McGucken shared his photographs publicly on his Instagram feed and explicitly credited him in

conjunction with his work.




33
   Maddrey indicates that the ability to decide to whom to license one’s work is a key right of
copyright. See Maddrey Report at 14. I agree, but that is not one of the factors for consideration
in the fair use determination.
         Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 22 of 38

                                                                                                 19


         Although Maddrey states in his report that the embedded photo was used for purely

“illustrative” purposes, this is false. Rather, the embedded post was used because McGucken was

commenting directly on his experience photographing the lake. As Mr. Etherington-Smith

testified (which Maddrey curiously omits from his report), the purpose of the use of was to

supplement the news of the event with some first-hand knowledge from someone who was there

and the use served an important public purpose by showing a rare event.34 When Newsweek needs

a purely “illustrative” image, it regularly licenses stock images from Getty Images.35 In fact, in

this instance, Newsweek did also include an image of Death Valley from Getty Images in the

article (which was uploaded to Newsweek’s CMS) for illustrative purposes, further exemplifying

its understanding of what may and may not be fairly used.36

         The second factor is the nature of the copyrighted work, and it is well-settled that more

protection is given to creative works.      As a strong supporter of both news and fine art

photographers, I would never argue that what they do is not creative, and I am not suggesting

otherwise here.

         The third factor focuses on the amount and substantiality of the portion of the infringed

work used. Although the entirety of the photo that McGucken posted to Instagram was used, it

was used in the context of the Instagram post, and was not cropped or edited in any way by




34
     See Etherington-Smith Tr. at 114:8–10, 121:5–7.
35
  See Rice Tr. at 181:8–15 (“Q: Now, assuming that you didn’t embed this photograph here and
we’re looking for a picture of Death Valley to illustrate the piece, would you obtain one from Getty
under your paid subscription? A: That would be the proper means, the first means that we would
have used.”); see also Rice Tr. at 19:12–13 (“I would say 99 percent of the images are from Getty,
maybe even more.”)
36
  See Rice. Tr. at 213:17–25 (explaining that the Getty Images photo is “an illustrative image that
was included so that it can post to social media. We can't use embedded images for social media
purposes. So this image was illustrative of the area . . . .”).
         Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 23 of 38

                                                                                                 20


Newsweek. Notably, as McGucken acknowledged during his deposition, the image he uploaded

to Instagram was a compressed, lower-resolution version of his original photograph,37 so this factor

should tip in Newsweek’s favor.38

         The fourth factor looks at the potential effect on the market for and value of the work. As

McGucken testified during his deposition, he classifies himself as a “fine arts photographer,” in

the vein of Ansel Adams.39 McGucken does not seem to have (or even be interested in) a market

for licensing his work for news or editorial uses of his images.40 He does not provide a mechanism

to license his images for editorial uses on his websites, but rather appears to focus on print and

commercial sales.41 He testified that licensing inquiries are occasional—every six months or so—

and 90 percent of his income comes from retroactive licenses, i.e., enforcement efforts.42 And, as

McGucken testified during his deposition, he did not seek payment from SFGate, Smithsonian

Magazine, AccuWeather, Live Science, PetaPixel, or Atlas Obscura, for their uses of numerous of




37
     See McGucken Tr. at 55:5–14.
38
   See Boesen v. United Sports Publications, Ltd., No. 20-cv-1552-ARR-SIL, 2020 WL 6393010,
at *6 (E.D.N.Y. Nov. 2, 2020) (“Here, by embedding the post, defendant did not control how the
photograph would be presented. Wozniacki chose to crop the image and use a lower resolution
version of it—choices that in themselves tip this factor slightly in defendant's favor.”),
reconsideration denied, No. 20CV1552ARRSIL, 2020 WL 7625222 (E.D.N.Y. Dec. 22, 2020).
39
   See McGucken Tr. at 31:16–17.
40
  See, e.g., McGucken Tr. at 112:17–21, 112:22–113:2, 117:9–15, 127:4–10, 127:16–17, 128:19–
22, 129:15–21, 137:3–10, 139:24–140:4, 144:6–8, 144:18–25, 145:8–11.
41
     See McGucken Tr. at 37:6–19; Elliot McGucken Fine Art Photography,
https://www.emcgucken.com (last visited April 15, 2021); Elliot McGucken Photography & Fine
Art, https://www.mcgucken.com/ (last visited April 15, 2021).
42
   See McGucken Tr. at 34:2–7, 62:23–63:2, 210:1–9; see also Dr. Elliot McGucken Demand
Letters – Photo Infringement [What You Need to Know to Avoid a Lawsuit Being Filed Against
Your Company and Potentially its Officers and Directors for Personal Liability] and Information
on Settlements, Vondran Legal, https://www.vondranlegal.com/mcgucken-photo-infringement
(last visited Apr. 15, 2021).
         Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 24 of 38

                                                                                                 21


his photos of the Death Valley lake, but received benefits in the form of publicity for his fine art

brand.43

         Although Maddrey argues that “those who would buy a print of this work may very well

be less inclined to do so if the use that Newsweek made was widespread” (Maddrey Report at 14),

this assertion is belied by McGucken’s acknowledgment during his deposition that Instagram

compresses images and this affects the quality of the photos, so one would not be able to print.44

As the photo Newsweek used appeared in an Instagram post, replete with McGucken’s profile

information, commentary, and hashtags, a compressed lower-resolution image would be a poor

substitute for the original high-resolution work. McGucken’s offer of embedding on each of his

websites would also seem to disprove any assertion of negative market effect, as McGucken

essentially makes his Death Valley photographs, along with all of his other work, available for free

embedded use by anyone who copies and pastes the HTML code.45




43
  See McGucken Tr. at 99:3–5, 99:6–11, 108:2–4, 108:9–15, 112:2–4, 112:11–13, 123:11–13,
123:14–24, 130:14–16, 131:19–20, 137:3–5, 137:6–10.
44
     McGucken Tr. at 55:5–14.
45
    See, e.g., NEWS000228–82; Death Valley National Park, Elliot McGucken Fine Art
Photography, https://www.emcgucken.com/Death-Valley-National-Park/ (last visited April 15,
2021); N-Photo Magazine Cover, Elliot McGucken Photography & Fine Art,
https://www.mcguckenart.com/N-Photo-Magazine-Cover/ (last visited April 15, 2021).
         Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 25 of 38

                                                                                                22


   VI.      CONCLUSION

         Based on the above, my experience in the industry, and the materials provided to me, it is

my opinion that Newsweek did not infringe McGucken’s photograph when it embedded a link to

his Instagram account in March 2019. Further, if the use does constitute an infringement, it is my

opinion that it is not an intentional infringement, and that the complete context of the use would

qualify it as a fair use of the photograph under the Copyright Act.


Respectfully submitted,



Lynn Oberlander

Executed on April 15, 2021 in New York, New York
Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 26 of 38




                      Appendix A
               Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 27 of 38


                                                   Lynn B. Oberlander
                                                   New York, NY 10024
                                                     (347)-453-8111
                         Lynn.Oberlander@aya.yale.edu| linkedin.com/in/lynn-oberlander-27412912/

                                                       General Counsel

Highly analytical and forward-thinking expert media counsel across digital, broadcast and traditional platforms. Solutions-
focused with demonstrated strong communication, management and problem-solving skills. Areas of expertise:

Litigation | Advertising, Marketing and Distribution | Intellectual Property | First Amendment | Cybersecurity and Privacy

                                                          Experience

Law Offices of Lynn B. Oberlander, New York, NY                                                       August 2020 – Present
Sole Proprietor
Legal office providing media legal services, including contract and license negotiation, review and drafting; litigation;
pre-broadcast and pre-publication review; pre-production services; fair use review and analysis; Freedom of Information
Act requests and access.

Univision Communications Inc., New York, NY                                                  March 2017 – August 2020
    Senior Vice President, Associate General Counsel, Media Law                             August 2019 – August 2020
        Chief news counsel for Univision Communications Inc. as of May 2018 (while also working as GC of Gizmodo
        Media Group, a subsidiary).
        • Extensive pre-broadcast review and litigation oversight across leading Spanish-language broadcaster and
             related cable and digital properties.
        • Established media law and copyright training program and advised on news standards, conflicts of interest
             and social media policy development.
        • Member of Women’s Leadership Council Steering Committee.

    Gizmodo Media Group, LLC                                                                      March 2017 - July 2019
    Executive Vice President & General Counsel
        Chief legal officer for digital media company. Eleven brands included Gizmodo, Deadspin, The Root, and The
        Onion with over 80 million monthly unique viewers.
        • Oversaw all legal operations, including editorial, litigation, marketing, ad network and distribution
            contracts, and extension into video, podcasts, film and television.
        • Member of executive leadership team, with varied training, real estate, and people-op responsibilities.
        • Led GDPR and privacy initiatives, including development of internal policies and processes.
        • Management representative for editorial union negotiations (WGA-E).

First Look Media Works, Inc., New York, NY                                                          March 2014 - March 2017
General Counsel, Media Operations
Chief legal officer for digital media start-up funded by E-Bay founder Pierre Omidyar with non-profit and for-profit
affiliated companies. Editorial products included national-security focused site The Intercept and documentary unit Field
of Vision.
      • Developed and directed Press Freedom Defense Fund, providing financial support for third-party freedom of
          expression cases.
      • Drafted, reviewed, and negotiated distribution and production agreements, work-for-hire and content licenses,
          subleases, employment contracts, agency, and book contracts.
      • Conducted extensive legal review for national security and other journalism projects.
      • Developed and implemented privacy, encryption, and cybersecurity policies, including security protocol for
          archive of Snowden documents.
      • Drafted corporate resolutions for non-profit news organization. Provided counseling and advice to company’s
          leadership team.
                Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 28 of 38


Lynn Oberlander                                             (347)-453-8111                                          Page 2

Condé Nast, New York, NY                                                                    November 2006 - March 2014
General Counsel, The New Yorker
Chief legal officer for weekly magazine of news and ideas and affiliated website. Responsibilities included extensive
newsroom counseling and pre-publication review; litigation management, contract and license negotiation, drafting,
and review; claim analysis and resolution; copyright and trademark; information privacy and security; and conducting
regular legal seminars.
                                                     Other Positions


Forbes Inc., Editorial Counsel                                                                                  2001 - 2006
NBC, Inc., Senior Media Counsel, Media Counsel, Litigation Counsel                                              1996 - 2001
Paul, Weiss, Rifkind, Wharton & Garrison, Associate                                                             1992 - 1996
District Court for the District of Columbia, Chambers of U.S. District Judge John H. Pratt, Judicial Clerk      1991 - 1992



                                                      Teaching Experience
The New School, New York, NY                                                                                1998 – Present
Adjunct Professor
Teach in-person and online courses “Media, Corporate Responsibility and the Law” and “Media Ethics” to graduate
students in media studies and media management program.

                                                            Education

Juris Doctor (J.D.)
Columbia University School of Law, New York, NY.
Honors: Samuel I. Rosenman Prize (for academic excellence in public law courses and citizenship); Harlan Fiske Stone
Scholar, Olin Law and Economics Junior Fellow
Activities: Notes and Comments Editor, Columbia Law Review; Editor, Law School News; Teaching Assistant, “The First
Amendment & The Law,” Columbia Journalism School

Bachelor of Arts (B.A.), cum laude, with Distinction in Economics and Political Science
Yale University, New Haven, CT
Activities: News Editor & Columnist, Yale Daily News; Director, Yale Co-op

                                                Selected Professional Activities

    •    Frequent speaker on media law topics, including national security and espionage, newsgathering and encryption, access,
         defamation, copyright, ethics, DMCA
    •    Recipient, 2018 National Press Photographers Association’s Kenneth P. McLaughlin Award of Merit for outstanding
         service in the interest of visual journalism
    •    External Advisor, MacArthur Foundation Journalism and Media Program, 2017-18
    •    Chair, Media Law Committee, New York State Bar Association, 2012-16; member since 2005
    •    Chair, Media Law Resource Center, January 2015- December 2018; Director, 2012-20; Chair, Vice-Chair, International
         Committee, 2010-12
    •    Media Law Committee, New York City Bar Association, 2003-06, 2008-16
    •    Trustee, The New Jewish Home, Secretary 2016 – 19; Chair, Manhattan Division, 2012-15; Chair, Bronx Division, 2009-
         12; Vice-Chair, Bronx Division, 2008-09; Treasurer, 2006-08; Trustee, 2005-06
    •    Director, YDN Foundation (Alumni board of Yale Daily News), 2008-present
    •    Member, Board of Governors, Association of Yale Alumni, 2008-10
        Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 29 of 38




                                           Lynn B. Oberlander
                                              Publications

“New York Affirms the Protection of Confidential Sources,” newyorker.com, December 11, 2013

“Snowden and the Journalists: Whose Papers are Safe?” newyorker.com, August 23, 2013

“Why We Had a Right to Watch the Zimmerman Trial,” newyorker.com, July 20, 2013

“Holder’s New Rules for Pursuing Reporters,” newyorker.com, July 13, 2013

“Can Justice Sotomayor Stop the N.S.A.?” newyorker.com, June 7, 2013

“The Law Behind the A.P. Phone-Record Scandal,” newyorker.com, May 14, 2013

“The Chiquita Phone-Hacking Scandal,” newyorker.com, July 28, 2011

“The Pomegranate Papers: Update,” newyorker.com, August 2, 2010

“The Pomegranate Papers,” newyorker.com, July 27, 2010

“Plame Game,” American Lawyer, October 2007 (Review of Off the Record: The Press, The Government,
and the War over Anonymous Sources by Norman Pearlstine)

“How Free is Your Speech?” Understanding Hate (Scholastic Inc., February 2001)

Book Review, We the People: The Fourteenth Amendment and the Supreme Court, by Michael Perry,
Columbia Magazine (Summer 2000)

Book Review, Transforming Practices: Finding Joy and Satisfaction in the Legal Life, by Stephen Keeva,
New York Law Journal, September 7, 1999

“Corporate Plaintiffs: Public or Private Figures,” Communications Lawyer, Vol. 16, No. 1, Spring 1998

“A First Amendment Right of Access to Affidavits in Support of Search Warrants,” Columbia Law Review,
Vol. 90, p. 2216, December 1990
Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 30 of 38




                      Appendix B
     Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 31 of 38




                                 Materials Considered

Description                            Docket or Bates Number Reference
Amended Complaint                      Dkt. No. 17
Answer                                 Dk. No. 14
Opinion and Order on Motion to         Dkt. No. 35
Dismiss
Opinion and Order on Reconsideration   Dkt. No. 41
Expert Report of Thomas Maddrey
Deposition Transcript of Diane Rice
(and all exhibits thereto)
Deposition Transcript of James
Etherington-Smith (and all exhibits
thereto)
Deposition Transcript of Elliot
McGucken (and all exhibits thereto)
Documents Produced by Newsweek         NEWS000001–02
During Discovery                       NEWS000081–83
                                       NEWS000099–101
                                       NEWS000102–03
                                       NEWS000104–05
                                       NEWS000148
                                       NEWS000150
                                       NEWS000152
                                       NEWS000153–56
                                       NEWS000157–62
                                       NEWS000163–71
                                       NEWS000205–07
                                       NEWS000218–22
                                       NEWS000223–24
                                       NEWS000225–27
                                       NEWS000228–82
                                       NEWS000299–302
Documents Produced by McGucken         MCGUCKEN000002
During Discovery                       MCGUCKEN000003–7
                                       MCGUCKEN000050–53
McGucken’s Websites                    Death Valley National Park, Elliot McGucken Fine
                                       Art Photography,
                                       https://www.emcgucken.com/Death-Valley-National-
                                       Park/ (last visited April 15, 2021)

                                       Elliot McGucken Fine Art Photography,
                                       https://www.emcgucken.com (last visited April 15,
                                       2021)
     Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 32 of 38




                                Elliot McGucken Photography & Fine Art,
                                https://www.mcgucken.com/ (last visited April 15,
                                2021)

                                N-Photo Magazine Cover, Elliot McGucken
                                Photography & Fine Art,
                                https://www.mcguckenart.com/N-Photo-Magazine-
                                Cover/ (last visited April 15, 2021)
Copyright Act                   17 U.S.C. § 107
Court Cases                     Andy Warhol Found. for the Visual Arts, Inc. v.
                                Goldsmith, No. 19-2420-CV, 2021 WL 1148826 (2d
                                Cir. Mar. 26, 2021)

                                Boesen v. United Sports Publications, Ltd., No. 20-
                                cv-1552-ARR-SIL, 2020 WL 6393010 (E.D.N.Y.
                                Nov. 2, 2020)

                                Goldman v. Breitbart News Network, LLC, 302 F.
                                Supp. 3d 585 (S.D.N.Y. 2018)
Other Materials                 Aaron Blake, 8 Trump Tweets That Did Real
                                Damage, Wash. Post (Jan. 13, 2018),
                                https://www.washingtonpost.com/news/the-
                                fix/wp/2018/01/12/8-trump-tweets-that-actually-did-
                                some-damage/

                                Brian Feldman, How a Photo of Tom Brady Could
                                Change the Way That You See the Internet, N.Y.
                                Mag. (Feb. 16, 2018),
                                https://nymag.com/intelligencer/2018/02/court-rules-
                                that-embedding-tweets-could-violate-copyright.html

                                Dareh Gregorian, AG Barr Says Trump Tweets
                                ‘Make It Impossible for Me to Do My Job,’ NBC
                                News (Feb. 13, 2020),
                                https://www.nbcnews.com/politics/donald-trump/ag-
                                barr-says-trump-tweets-make-it-impossible-me-do-
                                n1136726

                                Daniel Politi, Trump Tweets Invite to Kim Jong Un to
                                “Shake His Hand and Say Hello” at Demilitarized
                                Zone, Slate (June 29, 2019), https://slate.com/news-
                                and-politics/2019/06/trump-tweets-invite-kim-jong-
                                un-meet-demilitarized-zone.html

                                Dr. Elliot McGucken Demand Letters – Photo
                                Infringement [What You Need to Know to Avoid a
Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 33 of 38




                           Lawsuit Being Filed Against Your Company and
                           Potentially its Officers and Directors for Personal
                           Liability] and Information on Settlements, Vondran
                           Legal, https://www.vondranlegal.com/mcgucken-
                           photo-infringement (last visited Apr. 15, 2021).

                           Eriq Gardner, Judge Rules News Publishers Violated
                           Copyright by Embedding Tweets of Tom Brady
                           Photo, Hollywood Reporter (Feb. 15, 2018),
                           https://www.hollywoodreporter.com/thr-esq/judge-
                           rules-news-publishers-violated-copyright-by-
                           embedding-tweets-tom-brady-photo-1085342

                           Francesca Gariano, Cher Apologizes After Being
                           Criticized for Tweet About George Floyd, Today (Apr.
                           4, 2021), https://www.today.com/popculture/cher-
                           apologizes-after-being-criticized-george-floyd-tweet-
                           t213941

                           Hilary Hanson, ‘Haunted Victorian Child’ Dog Wins
                           Hearts Via Hysterically Honest Adoption Post,
                           HuffPost          (Apr.         10,         2021),
                           https://www.huffpost.com/entry/prancer-dog-
                           chihuahua-victorian-
                           child_n_6071bfe1c5b6c795e15421e5

                           Isobel Asher Hamilton, Elon Musk’s Brain-Chip
                           Company, Neuralink, Released a Video of a Monkey
                           Playing Video Games with Its Mind, Business Insider
                           (Apr.                   9,                   2021),
                           https://www.businessinsider.com/elon-musk-
                           neuralink-video-monkey-games-pong-brain-chip-
                           2021-4

                           Kenny Novak, Is It Legal to Embed YouTube Videos
                           in a Blog Post?, Blogpros (Dec. 6, 2018),
                           https://blogpros.com/blog/2018/12/legal-embed-
                           youtube-blog

                           Linking to Copyrighted Materials, Digital Media
                           Law Project, https://www.dmlp.org/legal-
                           guide/linking-copyrighted-materials (last updated
                           2014)

                           Martin Belam, US Military Account’s Gibberish
                           Tweet Prompts Viral Mystery, Guardian, (Mar. 30,
Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 34 of 38




                           2021),
                           https://www.theguardian.com/media/2021/mar/30/us-
                           military-account-gibberish-tweet-viral-mystery

                           Terry Carter Jr., A Woman Called Out Madonna For
                           Photoshopping Herself Onto Her Body And It’s Going
                           Viral,     BuzzFeed      (Mar.       25,     2021),
                           https://www.buzzfeed.com/terrycarter/madonna-
                           photoshopped-face-body-tiktok

                           Timothy B. Lee, Instagram Just Threw Users of Its
                           Embedding API Under the Bus, Ars Technica (June
                           4, 2020), https://arstechnica.com/tech-
                           policy/2020/06/instagram-just-threw-users-of-its-
                           embedding-api-under-the-bus/
Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 35 of 38




                      Appendix C
  Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 36 of 38


O newsweetcomideath-valley-lake-california-flooding-rain-winter-storm-1362695

                                                             TIE BRITISH-OR-IRISH QUIZ
                                                             14116Cliel ry let MY TOMISM

                                                             TM Wit •PO•AlitYpa Oferefei Y< IOSA GUAM

                                                             See Mae




             Ike Deo 02 2019
                                                                        Newsweek                                                                  lIR   SUBSCRIBE >

            U.S,      WOrld       Business           TeCh & Science            Culture     Newsgeek     Sports   Health    Opinion        Vantage




             HUGE LAKE APPEARS IN DEATH VALLEY, ONE
             OF THE HOTTEST, DRIEST PLACES ON EARTH

                                                                                                                      SPON::4E3 6! :A:

                                                                                                                      Keeping life-savers airborne
                                                                                                                                V.trt.t      cAr,,,     c


                                                                                                                                          Set Yom


                                                               0       CONTINUE                                       FEATURED SLICESHO'hi




                                   TODAY'S TOP vTORY

                                   DEADLY STORM                    SLAMS CALIFORN
                                   H       01.4 .tho V.05./ DES X IA 4. ICAI     EVACUAIIG

                                                                                                                      A Look at Every Starbucks Winter
                                                                                                                      Holiday Cup By Year from 1997 to 2019

              "ARE 0000000


               e.t         :141110101.11        itC01/111t          ••11%




             R       esients of California have been battling severe weather for weeks. But amid the chaos. the
                     ran has created a Ske in the usually arid Death Vatey.                                           What Starbucks Christmas Holiday
                                                                                                                      Drinks Are Available This Year?
             One of the hottest and driest places in the world. the temporary lake emerged after the desert
             vale/ was drenched with 0.87 inches of ran on March 5 and B. Yleather.com repered.

             A/though k may not sound tlke much. that's about a third of Death Valley's yearly average.
             meteorologist Chris Ddce said. "Because water is not readily absorbed in the desert environment
             even moderate rainfall can cause Flooding at Death Valley."

             Cr. as WAS meteorologist Todd Lericos previously told local outlet SF Gate. "Ifs lice putting water
             on compete"
                                                                                                                      Meet the Master Carver Who Turns
                                                                                                                      Pumpkins Into Portraits
             The area near Salt Creek has seen norary pods before. but the size of the lice is paniculary
             notable, education and ircerpeetaton chief Patrick Taylor told the publication 'It has formed
             before in smeller ponds. but I don't remember seeing k the large in this location before.' said
             Taylor. who hasworked at the park for sex years.

             Hannah Cloke a hydrologist a the University of Reading n the U.K. called the lake lascnaang
             Acombination of heavy rain and very dry soi, she explained. can alto,/ wan bodes of water to
              pool surprisingly qui:My—a bit Ske a road that fills vath water whet :sin overwhelms its drains.
             'Wren the rainfall's very heavy. prolonged or you get lots of SEMIS one after the other, n can
             take only a matte of hours to create a lake appearance on dry ground: she told Nenalieek.                Our Cosplay Favorites from NYCC 2019

             "Of course in meter pans of the world we see such flooding regularly.' she said. But in desert
             regions like Death Valley. she added, 'I haven't seen anything quite lice that before"




                                                                                                                                               NEWS000081
     Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 37 of 38



C   O newsweek.com/death-valley-lake-california-flooding-rain-winter-storm-1362695


                 Photographer Elliott McGucken capoired the Sak Creek spectacle and shared several snaps on
                 Instagrarn this week its a surreal haling seeing so much water in the worlds driest place' he
                 tdd SF Gate 'Nature presents this ephemeral beauty. and I think a lot of efux photography is
                                                                                                                                                                 0
                 about s searchthg for it and then capturing it
                                                                                                                                  The Great Alone: Walking the Pacific
                   0   ihip•WaiCaularAlimmdcmaia n ay.           t.c...!    wvarr.••1 caw Fa ermot-•                              Crest Trail


                                   Should gun rights under the Heller decision be
                                    ex anded to extend outside of one's home?
                           0 Yes. 4.mpica arse Scorakroternoed
                           O

                           0
                                   .14 slio.14
                                             / 1 rot 00

                                   h13 %raid al r, a

                           0 I ifont taawt...0
                                                           900

                                                          Mace
                                                                                                                                      iff,                           *1';°
                                                                                                                                  SPONSCKED .

                                                                                                                                  Think Electric Cars Are Weird?
                                                                 LUXURY RETIRE/ENT HOMES                                          Clothe cars. Tncy'le eQ.,..s; new. With:anger
                                                                                                                                  Trances. faster emargng.arzl many models to.
                                                                 SPONSORMIN Tit lie rout las

                                                                 A no. barn al raircowt co-ristar.calort.   v..c....91‘..51,10.                      See More
                                                                 53Cufata Serra".

                                                                 See More

                                                                                                                                       Wel SIGN UP FOR OUR
                                                                                                                                       Rea tEVELETTER
                 111cGucken said park officials told him the lake appeared to reach a length of about 10 :Hies at is                     SIGN UP >
                 peak But they didn't know exactg how large the body of water had stretched. Although the water
                 was sal sell there Tuesday. the lake is reponecky shrinking                                                            Updskycerpeleseseet•

                               alot rnca,aen
                                                                                                        VYr 1.01111•




                                                                                                                                                             •

                        Vlas Mae on insuiyan                                                                                                         Try Free

                            0 ILL)
                       tea lilts
                       tillocetugudien

                                   la& Scot-cut 9.,441, 1400 Nircac.: estla4nnumbenabo el:c4“44
                       toticattoina nirvana ‘noit ec4xhoto,c.:447 *national:4,U racztts.:1,T.Mttlion
                       • clepartmemonnonrAnar reine.naln.i•caxtualcro.monapak flaSp, CAN:4N etirOXIShaS
                                                         reurnalionp tocatholcmy. tcrarts.f0..i racatrwilWals
                       erty.Idrant • dcalwairlaunct rtny.tashan Ithrun?orcaora fanave.-ar.
                       nirgiscapcprworgaph,t         trizzoralpwis tostly.a tevcar.w...1.1r.49c: ttatot....14.atbay



                       Ate a ?Milken!




                                                                                                                                                          NEWS000082
                                                     Case 1:19-cv-09617-KPF Document 67-4 Filed 06/21/21 Page 38 of 38

4- 4 Cr          O    newsweek.com/death-valley-lake-california-flooding-rain-winter-storm-1362695

Newsweek   HUGE LAKE APPEARS IN DEATH VALLEY, ONE OF THE HOTTEST, DRIEST PLACES ON EARTH I U.S.


                                     RELATED STORIES                  venter storms have been batwing California for weeks. Gorging
                                                                      flash floods, irudslides and even a sinkhole Co The Golden Sate.
                                     Experts Fey Cali/omit, lea<
                                                                      But the wet weather also brought tuitions of painted lady tutter%es
                                     Prepared For liege Storm
                                                                      to Southern California in February in the tamest rregra6on event
                                     California Slammed WO More       since 2C05.
                                     Han Rain end Hooding
                                                                      Experts say the rain created a super bloom event. n which plants
                                     California Winter Storm Bring,   and boerfies kuiished on a massive scale. "The more plants. the
                                     Han Rain end Snowfall            more butterflies" University of California. Davis. professceArt
                                                                      Shapiro said at the time.

                                     One conservationist said the butterflies made him feel 'like a Disney recess: while he was
                                     cyang in Riverside County. 'They were flying patalle; to me. pm bobbing along as I rode pat:.,.:
                                     date palms." James Danoff-Burg said. "It was absolutely
                                                                                                                                                  MAIL
                                     This article has been updated volt comment kw Hannah Choke
                                                                                                                                                  BEAR
                                                                                                                                                        PREMIERES
                                                                                                                                                     WED 9P
                                                                                                                                                    Discovery




                                                                                                                                            Trump Signs Largest Wilderness
                                                                                                                                            Protection Lew in Decade




                                       Agent vier ce SskCreek in Oen* Very Notre NA( in Donn Yoroy Cdifonlia on Coney 14,2017.
                                       RHONA VASE/AFPX£T7Y OWES


                                     REQUEST REPRINT I LICENSING. SUBMIT CORRECTION CR VIEW EDITORIAL GUIDELINES
                                                                                                                                            California Slammed With More Heavy
                                     SPONSORED CONTENT                                                                                      Rain and Flooding




                                     Former Fox News Host Is            Dads Are Getting Super            74.Year-Old Grandma
                                     Back. What's His Goal?             Ripped On This Stuff,             Shocks Doctors: Forget
                                     Watch Now                                                            Botox. Do This
                                                                                                                                            Temperature Hits 51C on India's Hottest




                                                                                                                                                                                      NEWS000083
